 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Angel Ramirez,                           No. CV-18-00004-PHX-DWL (ESW)
10                  Plaintiff,                       ORDER
11   v.
12   Joseph Brisbois, et al.,
13                  Defendants.
14
15
16         Plaintiff Robert Angel Ramirez, who is confined in the Arizona State Prison

17   Complex-Lewis, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc.
18   1). The Court screened the Complaint pursuant to 28 U.S.C.§ 1915A(a) and ordered

19   Defendants Brisbois and Barcklay to answer the Complaint. On September 24, 2019,

20   Defendant Barcklay filed an Answer (Doc. 13). The Court issued its Scheduling Order
21   setting a deadline of May 22, 2019 for all dispositive motions (Doc. 14 at 2). On May 22,
22   2019, Defendant Barcklay filed a Motion for Summary Judgment (Docs. 40, 41) which the

23   Court struck by Order issued May 24, 2019 (Doc. 44). The Court further granted Defendant

24   Barcklay leave to refile a Motion for Summary Judgment in the format presented to the

25   Court in Defendant’s Notice of Errata (Doc. 43). (Id.) Defendant Barcklay has not refiled

26   a Motion for Summary Judgment and the time to do so has passed.
27
28
 1         IT IS ORDERED that Defendant Barcklay file a Notice of Readiness for Deadline
 2   for Proposed Pretrial Order, as required by the Court’s Scheduling Order (Doc. 14 at 3) no
 3   later than September 16, 2019.
 4         Dated this 4th day of September, 2019.
 5
 6
 7                                                    Honorable Eileen S. Willett
 8                                                    United States Magistrate Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
